Citation Nr: 9934271	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  98-03 390A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to May 1975.  
He served in Vietnam from November 6, 1968 to November 5, 
1969; and from July 26, 1970 to July 29, 1971.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of November 1997, 
from the Jackson, Mississippi, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's service medical records are negative for 
any complaints of, treatment for, or diagnosis of an acquired 
psychiatric disorder.  His service personnel records show no 
indication that he engaged in combat with the enemy.

3.  The claimed stressors for which the veteran has been able 
to provide dates have not been verified.  The veteran's 
additional claims regarding stressful incidents have not been 
reported in sufficient detail to warrant further 
investigation.

4.  The veteran has not provided credible supporting evidence 
regarding his claimed stressors.


CONCLUSION OF LAW

PTSD was not incurred in active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that any records of probative value that 
may be obtained and which have not already been associated 
with his claims folder are available.  The Board accordingly 
finds that the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied.

A review of the veteran's service medical records indicates 
he was treated for a laceration of the right knee caused by a 
200 pound object in December 1968.  There is no indication 
that this injury occurred during combat.  Alcohol and drug 
abuse treatment records show the veteran treated for chronic 
alcohol abuse during service.  At that time he reported a 
history of drinking beginning at age 13.  He reported two 
arrests, convictions, and jail terms prior to joining the 
Army shortly before his 21st birthday.  

A review of the veteran's service personnel records indicate 
that he was assigned to Co. B, 701st Maintenance Battalion, 
1st Infantry Division on November 17, 1968 as a metal body 
repairman.  One week later he was reassigned to Headquarters 
and A Company (HQ/A/701) as a wheeled vehicle mechanic.  
Personnel records indicate that his conduct and efficiency 
were judged to be excellent during this period.  On August 9, 
1970 he was assigned as a battalion motor maintenance 
sergeant in Headquarters and Headquarters Company of the 
158th Aviation Battalion, 101st Airborne Division (HHC/158).  
Records indicate that his conduct and efficiency were judged 
to be fair during this period.  Records indicate that he 
volunteered for both tours in Vietnam.  Service personnel 
records show no commendations for valor, no award of a Combat 
Infantry Badge, Air Medal, or the Purple Heart Medal.

On VA examination in September 1983 the veteran reported that 
he injured his right knee in Vietnam when a transfer case 
fell on it.  He did not report that this occurred during 
combat.  On audio examination at that time he reported 
exposure to heavy equipment noise.  He did not report 
acoustical trauma due to explosions combat exposure or due to 
exposure to weapons firing.

VA treatment records show the veteran was first hospitalized 
for alcohol abuse and dependence in March 1985.  He was noted 
to be drinking up to two fifths of liquor and a case of beer 
a day.  At that time he reported that he began drinking as a 
teenager.  He stated that alcohol became a problem for him in 
1972, but that he was in fact an alcoholic 7 years prior to 
that.  He admitted to blackouts, seizures, and hallucinations 
since 1968.  During the course of his 26 days of inpatient 
treatment he did not report any symptoms related to Vietnam 
memories.  He was again hospitalized for alcohol abuse and 
dependence in September 1986, again he referred to no 
symptomatology related to memories of his Vietnam service.  
He was hospitalized yet again in January and February 1987, 
and was noted to be drinking one fifth of liquor per day.  
Once again, he noted no symptomatology related to memories of 
his Vietnam service.  

VA outpatient treatment records dated in 1987-88 show 
complaints of irritability, insomnia, and anxiety secondary 
to alcohol abuse and dependence.  VA records dated in 
September 1989 show the veteran evaluated with generalized 
anxiety disorder with history of alcohol abuse.  There was no 
mention of symptoms related to Vietnam.  

The veteran was granted a nonservice connected pension in 
July 1991.  The report of a VA audiological examination, 
conducted in May 1994, shows no report of acoustical trauma 
related to combat.  Records dated in September 1995 show the 
veteran complaining of memory problems.  No symptoms related 
to Vietnam or PTSD were elicited.  A diagnosis of dementia 
was entered.  A CT scan of the brain, conducted in November 
1995, showed evidence of frontal atrophy.  The report of a VA 
audiological examination, conducted in February 1996, shows 
the veteran giving a history of military noise exposure which 
included working as a diesel engine mechanic and working as 
an instructor in the U.S. Army Armor School.  He reported no 
noise exposure due to combat, weapons firing, or riding in 
helicopters.  

VA outpatient treatment clinic reports, dated in June 1996, 
show the veteran first reporting stressful incidents in 
Vietnam.  He stated that while performing a mission his 
position was overrun with the loss of many troops.  The next 
day he had to pick up body parts and just place them in bags.  
He also stated that he saw a young Vietnamese girl killed.  
The diagnosis rendered was PTSD.  One month later he claimed 
service connection for PTSD.

The report of a VA PTSD examination, conducted in July 1996, 
shows the veteran reporting that while in Vietnam he was 
under nightly rocket attack by 122 mm rockets.  He stated 
that while doing repair work in the field, the area he was in 
was overrun by the enemy and seven or eight fellow soldiers 
were killed by a rocket propelled grenade (RPG) about 40 feet 
from where he was.  He stated that he then had to help gather 
the body parts and put them in body bags.  On another 
occasion he stated that he was driving alone in a jeep when 
it was hit by 20 bullets.  He stated that a 122 mm rocket hit 
a mess hall and killed 25-30 people, and he again was 
involved in collecting bodies.  He gave no details regarding 
dates, locations, unit designations, or names.  

He reported several suicide attempts by auto, one in 1976 
when he ran his car into a tree, and again in 1980 when he 
drove off a small bridge.  A diagnosis of PTSD was entered.  
It does not appear that the physician had the opportunity to 
review the claims folder.

In December 1996 the veteran submitted a statement from a 
fellow former serviceman who stated that he was with the 
veteran at Camp Evans when the veteran was hit by shrapnel in 
the left side.  He also stated that he and the veteran served 
as helicopter door gunners at this time.  The veteran also 
submitted a statement regarding his claimed stressors, 
written in his own hand, and signed.  He stated that while 
repairing trucks and tracked vehicles in night defensive 
positions (NDP) the NDP came under heavy fire and was 
overrun.  He reported that friendly artillery fire was called 
in on their position as well as Puff, Snoopy, and the Red 
Baron.  He reported that after the fight was over he was 
assigned as part of the clean up team to pick up the remains 
of bodies all of which were close military relations or 
friends, one of which he grew up with, and went to school 
with; named [redacted].  He stated that he found his 
friend's left boot, foot, and part of his lower leg with a 
name tag on the shoe lace.  He also reported that while 
replacing the transfer case on a five ton truck his position 
came under mortar fire, causing him to drop the transfer case 
on his right knee.  He stated that he was awarded the Purple 
Heart medal along with the Army Commendation Medal (ARCOM).  
He enclosed copies of an order awarding the ARCOM in October 
1969, for a period of service running from November 1968 to 
November 1969.  

A Vietnam casualty report was received in September 1997 
which confirmed that a [redacted], who was the same 
age as the veteran and from the same town, died in Vietnam on 
May [redacted], 1970 from enemy small arms fire.  The veteran's 
service personnel records indicate that he was not in Vietnam 
at that time.  

As the veteran's right knee injury occurred in December 1968, 
and he was unable to report dates or units relating to his 
other claimed stressors, a request for confirming information 
was sent to U.S. Armed Services Center for Research or Unit 
Records (USASCRUR) requesting records for the 701st Maint. Co 
for the period of late 1968 and early 1969.  These records 
failed to confirm the veteran's claims regarding the 
circumstances of his knee injury in December 1968.  These 
records did note that within 701st Maint. Co. B, C, and D 
companies were in direct support of the division's three 
maneuver brigades, while A was located together with the Bn. 
HQ.  It was further noted that Headquarters and A Company, 
located at Di An received very little harassment from the 
enemy, and that the area around Di An was redesignated as a 
completely pro-government area.  One combat incident was 
noted in the Di An area, however, there was no mention of the 
701st being involved in this action.

The Board notes the veteran's testimony at his personal 
hearing, conducted in June 1998.  He admitted that he was not 
in Vietnam when his friend [redacted] was killed.  He 
characterized this as a misunderstanding.  He reported that 
he repaired tanks, tracked vehicles, and wheeled vehicles 
while assigned to the 701st.  He stated that he was exposed 
to hostile situations when he was sent to the field to repair 
vehicles.  He reported that on one occasion he was at a 
position near Black Virgin Mountain, and near a Marine 
Special Forces Unit.  He reported that an armored cavalry 
assault vehicle was blown up and that there were particles of 
brain, skin, and hair on it.  He stated that the area was 
cleared by artillery, fixed wing aircraft, and helicopters, 
and he was then sent in to pick up the bodies.  The veteran 
was unable to determine an approximate date for this action.  

He reported that he killed a Vietnamese child who was 
threatening him and his troops with a grenade.  He stated 
that he reported the incident to the Military Police and that 
they conducted an investigation.  He reported that while 
stationed at Camp Evans a mess hall was destroyed by a rocket 
attack.  He stated that he received a Purple Heart medal for 
injuries incurred in this attack, and claimed to have 
received two other Purple Heart medals while in Vietnam.  

The report of a VA audio examination, conducted in September 
1998, shows the veteran giving a history of acoustical trauma 
caused by gunfire, tanks, and aircraft.  In September 1998 
the RO received a reply from USASCRUR regarding further 
development on the veteran's claim.  USASCUR was unable to 
confirm the veteran's claims regarding the mess hall rocket 
attack, or the armored vehicle loss near Black Virgin 
Mountain.  Records showed that Camp Evans was hit by mortar 
fire on October 22, 1970, resulting in one wounded U.S. 
soldier.  It was also noted that the U.S. Army Crime Records 
Center has no record of the veteran shooting a Vietnamese 
child.

Service connection for PTSD requires a current medical 
diagnosis of PTSD, medical evidence of a causal nexus between 
current symptomatology and the claimed in-service stressor, 
and credible supporting evidence that the claimed stressor 
actually occurred.

After a complete review of the evidence, the Board concludes 
that the veteran's claim for service connection for PTSD must 
be denied.  Although the veteran has been diagnosed with 
PTSD, the veteran's claimed stressors have not been verified.  
On the occasions that the veteran has been able to provide 
adequate information to verify stressors, investigation has 
shown his claims to be false or unverified.  

The Board notes that it is significant that the veteran 
reported no symptomatology related to memories of Vietnam 
during numerous inpatient treatment periods of alcohol abuse 
during the 1980's, although he has since stated that he drank 
to forget his memories of Vietnam.  It is also significant 
that on VA audio examinations, up to February 1996, the 
veteran never reported any noise exposure or acoustical 
trauma related to combat, gunfire, or helicopters; although 
he has since claimed that he served as a helicopter door 
gunner and has reported numerous combat engagements.  

The veteran made a false statement, written in his own had, 
and signed, regarding his presence on the field of battle 
when a childhood friend of his was killed; stating that he 
found the friends boot and remains of his leg, although the 
record shows that this soldier was killed by enemy small arms 
fire at a time when the veteran was not in Vietnam.  The 
veteran later tried to explain this statement away at his 
hearing as a misunderstanding.  The statement of the 
veteran's fellow former serviceman is likewise not credible, 
as objective evidence has failed to show that the mess hall 
at Camp Evans was attacked, and the veteran's service 
personnel and medical records contain no indication that he 
was ever wounded in Vietnam, or that he served as a door 
gunner.  The veteran's submission of orders awarding him an 
ARCOM show no indication that this was awarded for valor 
rather than merit, and the inclusive dates indicate that it 
was likely a routine permanent change of station award given 
to the veteran at the end of his tour with the 701st.

The Board finds that the stressors which the veteran has 
provided names and dates for have resulted in negative 
findings upon investigation.  The veteran's other claimed 
stressors cannot be further investigated because the veteran 
is unable to describe them with any degree of accuracy 
regarding dates, locations, or units involved.  In view of 
the above, the Board finds that the veteran's statements 
regarding his activities in Vietnam lack credibility.


ORDER

Entitlement to service connection for PTSD is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

